ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	After final amendment submitted June 22, 2022 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Proposed Claim Amendments
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief will not be entered because they raise new issues that would require further consideration and/or search. For purposes of appeal, the proposed amendments will not be entered and an explanation of how the new or amended claims would be rejected is provided below.
Proposed Clam Amendments
June 22, 2022
Amended
16, 20, 23-25, 30, 32-34, 36
Cancelled
1-15, 19
Pending
16-18, 20-36


The applicant argues support for the claim 16 step d) amendment in [0012] and [0029] of applicant’s specification (Remarks pg. 8 para. 2).
The applicant argues support for the claim 20 amendment in [0025] of applicant’s specification (Remarks pg. 8 para. 3).
The applicant argues support for the claim 23 step d) amendment in [0008] and [0009] of applicant’s specification (Remarks pg. 8 para. 4).
Response to Proposed Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
112(a)
The applicant argues applicant amended claims 20, 32, and 36 are supported by [0026], [0056], and [0057] of applicant’s specification (Remarks pg. 9 para. 1, para. spanning pgs. 9-10, pg. 10 para. 2).
The examiner respectfully disagrees. With respect to claims 20, 32, and 36 and [0026] and [0057], applicant appears to have support for separating the component from the construction platform in the processing region by at least one of erosion, sawing, milling, grinding, and striking, but not by mechanically processing, which encompass more than just the listed methods. When discussing mechanically processing, applicant’s specification refers to the construction platform to form the component geometry, such as in [0066].
The applicant argues amended claim 23 is supported by [0008] and [0009] of applicant’s specification (Remarks pg. 9 para. 2).
The examiner respectfully disagrees. In applicant’s specification “support” or “oversize region” are two distinct features as indicated by them being separately listed in [0008]. In subsequent [0009] there appears to only be support for additive construction of “supports” being at least partially or regionally avoided or restricted.
112(b)
The applicant argues claim 20 has been amended to address the 112(b) Rejection (Remarks pg. 11 para. 2).
The proposed claim 20 amendment appears to overcome the 112(b) rejection.
Keremes in view of Gibson
	The applicant argues Keremes does not disclose that an oversize region is formed in the support portion 34 over which the complete part 40 is configured to be separated from the support portion 34 because Keremes discloses holes 56 are formed around the support portion 34 such that unused powder material can pass through ([0045]) (Remarks para. spanning pgs. 13-14, pg. 14 para. 2).
	The examiner respectfully disagrees. Keremes teaches a support portion 34 in base plate 14 cut away in a shape that corresponds to an outer perimeter of the part 40 ([0034], [0042]), where the part 40 is surrounded by retaining wall 42 ([0035], Fig. 1), gap 54 ([0033], Fig. 2) in which powdered material accumulates ([0035], Fig. 2), wall 52 which maintains the strength ([0036], Fig. 2), then support portion 34 ([0035], Fig. 2).
	The above argued through holes 56 taught by Keremes occur in the open areas 36 ([0032], Figs. 1, 2) surrounding the support portion 34 (Figs. 1, 2) which are outside the oversize region of Keremes.
	The applicant argues that while Vagt is argued, it is not cited in the rejection and cannot be used to sustain the rejection (Remarks pg. 14 para. 3).
	The examiner respectfully disagrees. The second to last paragraph on page 14 of the April 22, 2022 Final Rejection clearly recites that claims 20-23, 30, and 31 are rejected over Keremes in view of Gibson as applied to claim 16 above, and further in view of Vagt. The arguments including Vagt in the April 22, 2022 Final Rejection in the paragraph spanning pages 2-3 is with respect to mechanically processing the support region, where claim 20, rejected in view of Vagt, is directed to mechanically processing of the oversize region of the construction platform.
	The applicant argues Keremes teaches away from subtractive manufacturing because [0003] lists numerous disadvantages whereas in Vagt [0043]teaches subtractive manufacturing removes the part of the base plate (Remarks para. spanning pgs. 14-15).
	The examiner respectfully disagrees. In Keremes [0003] is directed to subtractive machining of a blank material to form a desired completed part shape. In contrast, Vagt teaches an additive manufacturing method ([0001]) where the product is cut out by removing part of the base plate that does not belong to the product by machining because it results in a high standard of surface quality ([0043]). The machining in Vagt is with respect to removing an additively manufactured component from a base material having a desired final shape.
Sachs
Applicant’s proposed claim amendments, see claim 16 step d) “additive construction of the component with a powder-based method”, filed after final on June 22, 2022, appears to overcome the rejection of Sachs.  
Sachs teaches subtractive fabrication (6:30) (Remarks pg. 16 paras. 2-3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735